Citation Nr: 0122864	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability secondary to a service-connected status post 
fracture of the left great toe.  

2.  Entitlement to service connection for the residuals of a 
medial collateral ligament strain of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty for twenty years and 
retired in September 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claims of entitlement 
to service connection for a left ankle disability secondary 
to a service-connected status post fracture of the left great 
toe, and for the residuals of a medial collateral ligament 
strain of the right knee.  During the course of this appeal, 
the claims folder was transferred to the RO in Baltimore, 
Maryland.  

The Board notes that the veteran (by and through his 
representative) had also filed a notice of disagreement 
regarding that portion of the RO's May 1999 decision that 
denied service connection for a left hand disability and the 
residuals of a broken nose, and regarding the initial 
evaluation assigned for right ear hearing loss.  However, in 
a statement received from his representative in June 2000, 
the notice of disagreement regarding these claims was 
withdrawn.


FINDINGS OF FACT

1.  Any complaints involving the veteran's right knee and 
left ankle during service were acute and transitory and 
resolved without residual disability.

2.  The objective medical evidence does not demonstrate that 
the veteran has a right knee or left knee disability, related 
to service, a service-connected disability, or otherwise.  



CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
during service, nor was such caused or aggravated by the 
service-connected status post fracture of the left great toe.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

2.  A right knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).   The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1999 rating 
action, and were also provided a Statement of the Case in 
December 1999, and a Supplemental Statement of the Case in 
February 2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
the claims; and while the claims were denied as not "well 
grounded" in May 1999, the claims were most recently denied 
on the merits (as reflected in the February 2001 supplemental 
statement of the case).   

Therefore, the appellant has been advised of the evidence 
necessary to substantiate her claim, and the liberalizing 
law, while not specifically cited, has essentially been 
considered.  The Board also notes that recently, a VA 
orthopedic examination was accomplished, and as will be 
addressed below, at this point there is no reasonable 
possibility that additional assistance would aid in 
substantiating the veteran's claims.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding these claims.  

The veteran and his representative contend, in substance, 
that the veteran suffers from a left ankle disability 
secondary to a service-connected status post fracture of the 
left great toe, and from the residuals of a medial collateral 
ligament strain of the right knee.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be established on a secondary basis for a disability which is 
shown to be proximately due to or the result of, or has been 
aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 
448 (1995)

The veteran's service medical records reflect that in March 
1986 he was treated for chronic recurring right knee pain, 
and that examination revealed point tenderness along the 
medial aspect of the patella.  The veteran denied locking or 
popping, but did note that the knee occasionally snapped.  
There was no history of swelling.  The veteran was diagnosed 
with probable medial collateral ligament strain secondary to 
weight lifting (it was noted that he had recently begun 
lifting weights).  

In April 1986 the veteran was seen again complaining of 
intermittent pain in the right knee while lifting, bowling, 
and climbing ladders.  Physical examination at that time 
revealed a full range of motion without pain or discomfort, 
with no ballottement or crepitus.  The LCL (lateral 
collateral ligament) and MCL (medial collateral ligament) 
were intact and without pain.  Drawer and McMurray signs were 
negative.  X-rays of the right knee were within normal 
limits.  The veteran was diagnosed with positive arthralgia, 
stress related.  

Service medical records further reflect that in June 1993 the 
veteran presented complaining that his left ankle was 
intermittently "giving out" for the past six to seven 
years, and that such incidents had increased the previous 
couple of months.  Point tenderness about the lateral aspect 
of the malleolus was noted, without swelling; an 
intraarticular loose body was ruled out.  X-rays revealed a 3 
millimeter (mm) "Cat" density about the anterior aspect of 
the tibial talar joint.  

Records dated in May, June, and July 1995 reflect that the 
veteran suffered an intra articulate fracture of the left 
great toe.  A service medical record dated in December 1995 
reflects that the veteran had been previously treated with 
arch supports.  He was diagnosed with left foot pes planus.  

In a February 1997 decision, the RO established service 
connection for status post fracture of the left great toe.  

A VA orthopedic examination was accomplished in December 
1998, the report of which reflects that the veteran gave a 
history of twisting his right knee during a forced march in 
1973 and that he was diagnosed with a medial collateral 
ligament strain; and that over the years, he has had 
occasional recurrent right knee pain when walking long 
distances or when the weather changes.  The veteran also gave 
a history of twisting his left ankle numerous times in 1975 
and that he was diagnosed with ankle sprains.  He noted that 
the ankle was treated with elevation, rest, and pain 
medication, and that over the years, he has had occasional 
recurrent feelings of instability in the ankle.

Physical examination of the right knee revealed no tenderness 
to palpation, no swelling, and no deformity or instability.  
Range of motion studies showed flexion to 120 degrees and 
extension to 0 degrees.  Examination of the left ankle 
revealed no tenderness to palpation, no swelling and no 
deformity.  Range of motion studies showed 20 degrees 
dorsiflexion, 40 degrees plantar flexion, and good subtalar 
motion.  

X-rays taken in conjunction with this examination showed that 
the right knee joint was intact, that there was no fracture, 
but that there was a small patellar osteophyte.  X-rays of 
the left ankle showed that the joint was intact, with no 
fracture or dislocation seen.  No osseous abnormality was 
noted.  

As a result of this examination, the veteran was diagnosed 
with "[p]ast history of right knee medial collateral 
ligament strain, occasional residual pain as noted" and 
"[p]ast history of repeat left ankle sprains, residual 
symptoms as noted, physical examination unremarkable."  

Another VA examination was accomplished in October 2000, the 
report of which reflects that the veteran related that he was 
starting to feel more right knee pain after sitting for long 
period of time, and that pain increased with weather changes.  
The veteran related that he had a diagnosis of arthritis, 
although this was not supported by X-rays.  Regarding his 
left ankle, the veteran related that it occasionally felt 
unstable but that he could not recall a diagnosis.  

Physical examination of the right knee revealed no tenderness 
to palpation, and no swelling or deformity.  Range of motion 
studies showed flexion to 110 degrees and extension to 0 
degrees, with no pain on motion noted by the examiner, but an 
increase in pain claimed by the veteran.  There was no right 
knee weakness, fatigability, decreased endurance, 
incoordination noted or claimed, and no flare-ups claimed.  

Examination of the left ankle revealed no tenderness to 
palpation, and no swelling or deformity.  Range of motion 
studies showed dorsiflexion to 25 degrees, plantar flexion to 
40 degrees, and good subtalar motion; there was no pain on 
motion.  There was no left ankle weakness, fatigability, 
decreased endurance, or incoordination noted on examination 
(or claimed), and no flare-ups claimed.  

The examiner reviewed the December 1998 X-ray reports, noted 
above.  As a result of this examination, the veteran was 
diagnosed with "increased right knee pain as noted" with 
"[n]o diagnosis established, therefore it is uncertain 
whether the knee condition is due to a medial collateral 
ligament strain."  

The veteran was also diagnosed with a "[l]eft ankle 
condition . . . described as occasional instability" but 
with "[n]o diagnosis established . . ."  The examiner noted 
that is was "therefore uncertain whether his ankle condition 
is due to his left big toe fracture; however, since the big 
toe fracture was apparently only a chip fracture, it would 
seem unlikely that this would contribute to the ankle 
condition."


Analysis

Taking into account all of relevant evidence, discussed 
above, the Board finds that service connection is not 
warranted for a left ankle disability claimed as secondary to 
the service-connected status post fracture of the left great 
toe, or for claimed residuals of a medial collateral ligament 
strain of the right knee.  

Regarding a claimed right knee disability, the Board notes 
that the service medical records reflect that while the 
veteran was treated for right knee pain in March 1986 due to 
a probable medial collateral ligament strain, but that the 
knee was essentially normal on examination in April 1986 
(although "diagnosed" with arthralgia, there were no 
objective manifestations, nor was there pain) and there is no 
indication that he sought further right knee treatment during 
his time left in service (over ten years).  It is apparent 
that the veteran's probable ligament strain in 1986 was acute 
and transitory in nature, and resolved.  Regarding the 
claimed left ankle disability, it is noted that while the 
veteran complained of intermittent "giving out" and 
tenderness in service, and a density was seen about the 
tibial talar joint on X-ray (and the veteran was diagnosed 
with pes planus and a fractured left toe), there is no 
indication that he was diagnosed with a left ankle disability 
(or even an injury, acute and transitory or otherwise) in 
service.

In addition, the current objective medical evidence of record 
does not show that the veteran currently has a right knee 
disability or a left ankle disability, related to service, a 
service-connected disability, or otherwise.  Specifically, 
while recently (in October 2000) "diagnosed" increased 
right knee pain, the examiner could not establish a 
diagnosis, noting that it was therefore uncertain whether a 
knee condition was due to a medial collateral ligament 
strain.  Further, while also "diagnosed" with a left ankle 
condition described as occasional instability, an actual 
diagnosis could not be established, and the examiner noted 
that it was uncertain whether the ankle condition was due to 
the left big toe fracture, adding that since fracture was 
apparently only a chip fracture, it would seem unlikely that 
this would contribute to the ankle condition.

The Board also notes that as a result of the December 1998 
examination, the veteran was "diagnosed" with a past 
history of a right knee strain and left ankle sprains, but 
that physical examinations were unremarkable.  

The diagnoses made in 1998 and 2000 do not constitute 
disabilities but rather reflect the veteran's subjective 
complaints of pain (right knee) and instability (left ankle), 
and are not supported by the clinical evidence.  It is 
pointed out that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); see 
Degmetich v. Brown, 104 F.3d 1328 (1997).

Thus, the Board finds that record clearly indicates that, 
while the veteran may have suffered a medial collateral 
ligament strain and/or left ankle injury (the latter being 
unsubstantiated) in service, these injuries were acute and 
transitory and resolved.  Therefore, the Board finds that the 
evidence does not demonstrate that any right knee or left 
ankle condition, diagnosed or simply alleged, are in any way 
related to service.  The preponderance of the evidence is 
against these claims.

Given the particular facts of this case, as well as the RO 
having complied with the necessary obligation to notify and 
assist the veteran, as mentioned above, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid in substantiating the veteran's claims.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Accordingly, the Board does not 
find that these claims need to be remanded.



ORDER

Entitlement to service connection for a left ankle disability 
secondary to a service-connected status post fracture of the 
left great toe is denied.  

Entitlement to service connection for the residuals of a 
medial collateral ligament strain of the right knee is 
denied.  


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

